Appeal from a judgment of the Erie County Court (Timothy J. Drury, J.), rendered November 10, 2004. The judgment convicted defendant, upon his plea of guilty, of felony driving while intoxicated.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [ii]). Contrary to the contentions of defendant, his plea of guilty was knowing, voluntary, and intelligent (see People v Kemp, 270 AD2d 927 [2000], lv denied 95 NY2d 836 [2000]; People v Dillard, 262 AD2d 1044 [1999], lv denied 93 NY2d 1017 [1999]), and County Court did not abuse its discretion in denying his motion to withdraw the plea based on alleged ineffective assistance of counsel (see People v Dennis, 295 AD2d 755 [2002], lv denied 99 NY2d 534 [2002]). The record does not support the further contention of defendant that, prior to his waiver of indictment and plea to a superior court information, he was not held for the action of a grand jury as required by CPL 195.10 (1) (a) (see People v McElrath, 241 AD2d 932 [1997]; People v Windley, 228 AD2d 875, 875-876 [1996], lv denied 88 NY2d 997 [1996]). The sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Green, Pine, Lawton and Hayes, JJ.